Citation Nr: 0523554	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1972 
July 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  In November 1975, the RO denied service connection for a 
low back disability, and so informed the veteran in December 
1975.  

3.  In February 1982, denied the veteran's claim for a low 
back disability, and so informed the veteran in March 1982.  

4.  Evidence received since the February 1982 decision 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; and raises a reasonable possibility of 
substantiating the claim.  

5.  The veteran was treated during service for a low back 
complaints, and his current low back disability is reasonably 
related to service.  


CONCLUSIONS OF LAW

1.  The February 1982 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2005).  

2.  Evidence received since the February 1982 action is new 
and material, and the veteran's claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 3.156(a) (2004).  

3.  A low back disability was incurred in service.  38 
U.S.C.A. §§  1110, 1131, 5103, 5107 (West 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran wishes to reopen his claim of service connection 
for a low back disability last denied by the RO in February 
1982.   Having carefully considered the appellant's 
contentions and the evidence of record, the Board finds that 
new and material evidence has been submitted that is 
sufficient to warrant the reopening of the claim.  

By rating decision dated in November 1975, the RO denied 
service connection for pulled muscles of the back, and so 
informed the veteran of the decision in December 1975.  The 
RO considered service medical records which showed that 
during service, the veteran was treated for a pulled muscle 
in February 1973.  His separation examination report was 
noted to show no abnormality.   

In February 1982, the RO denied service connection for a back 
condition.  The RO considered the service medical records and 
private records which showed treatment beginning in 1978.  
The RO denied the claim, finding that the inservice treatment 
was acute and transitory. 

The veteran was informed of this decision in March 1982.  No 
response was received from the veteran.  Because the veteran 
did not timely respond, the denial is final, and the merits 
of the claim may only be examined upon the submission of "new 
and material" evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2005); 38 C.F.R. § 20.1103 (2004).  

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issues on appeal. .



Laws and Regulations

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2005). If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002 and 
Supp. 2005); 38 C.F.R. § 20.302(b) (2004).  Once a RO 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108.  If new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the VA Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 20.1105.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

Evidence added to the record since the February 1982 denial 
includes reports of VA examinations, hearing testimony, and 
private medical records.  Included in this evidence are three 
medical opinions regarding the etiology of the veteran's low 
back disability.  This evidence is clearly new and material 
to the veteran's claim since it relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it 
raises a reasonable possibility of substantiating the claim.  
Therefore the claim is reopened.  

Service Connection for a Low Back Disability

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Analysis

The veteran's service medical records show that on enlistment 
in October 1972, no back disability was noted.  During 
service he was treated for back pain, and a pulled muscle was 
the impression.  At separation, his musculoskeletal system 
was normal.  After service, the record shows that the veteran 
was treated for back complaints on several occasions as noted 
in a February 1980 letter from a private examiner.  

The veteran was examined in July 2003 by VA.  The claims file 
was reviewed by the examiner.  The veteran's history was 
documented and he was examined.  Motion was noted to be from 
0 to 70 degrees.  The examiner found chronic back pain with 
the lumbar spine pain to be most severe.  It was stated that 
the history is such that it is not readily apparent as to the 
onset of symptoms, but that it is as likely as not related to 
his in-service back injury of 1973.  However, in March 2004, 
a VA examiner also examined the veteran after reviewing the 
claims file, and diagnosed mild degenerative disease of the 
lumbosacral spine noted on MRI at L4-L5.  This examiner 
opined that based on the fact that there was a discharge 
physical that had no complaints of back pain, no 
abnormalities noted, that it was not until 1978 that the 
veteran was seen by a private examiner for back pain, that he 
worked at manual labor after service, that he was examined in 
1979 with no mention of back problems, and that it was not 
until 1998 when degenerative disc disease was noted with a 
23-year history of no abnormalities, it is at least as likely 
as not that his strain in 1973 is unrelated to his current 
degenerative disc disease.  

In addition, in a February 2005 letter the Medical Director 
of Physical Medicine and Rehabilitation at a VA facility 
stated that a fairly recent MRI scan of the lumbar spine 
shows disc degeneration and facet hypertrophy at several 
levels.  It was reported that these findings plus thickening 
of ligamentum flavum create spinal stenosis, and that there 
is also subluxation of the spine between L4 and 5.  The 
physician noted that these injuries could well have occurred 
from an injury described while the veteran was in service.  
It was noted that the presence of osteophytes and disc 
degeneration indicate a remote injury.  It was stated that 
thus, it is as likely as not that these degenerative changes 
resulted from injuries sustained while the veteran was in 
service.  

Based upon the evidence of record, the Board finds the 
veteran's low back disability was incurred as a result of an 
injury during active service.  Medical etiology opinions 
obtained in this case are both in favor of and against the 
claim as to service incurrence.  The Board finds the evidence 
is in relative equipoise.  In such situations, the benefit of 
the doubt is to be applied in the claimant's favor. 
Therefore, service connection is warranted.


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disability 
is reopened.  

Service connection for a low back disability is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


